DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities: Applicant recites “ wherein the vanity mirror does not directly receive power from a battery or a generator supplying electrical power to the vehicle”. In the Specification, Applicant recites “In one embodiment, the vanity mirror 10 (and the power storage unit 11 therein) of the present invention does not directly receive power from the vehicle battery or generator that supplies power to the vehicle.  As currently claimed, the language suggests that power is not received from a battery (suggesting any type of battery external to the that of the vehicle) or a generator supplying electrical power to the vehicle (the generator is directly related to the vehicle and providing power to it). It is suggested that Applicant correct the recitation of claim 1 recite the phrase taken from the Specification. Appropriate correction is required.

Allowable Subject Matter
Claims 1,4,5,7-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art cited of record does not anticipate individually or teach in combination the limitations of the aforementioned claims, in particular, that of claims 1 and 10.
Conclusion
This application is in condition for allowance except for the following formal matters: 
As stated above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875